Judgment, Supreme Court, New York County, entered on May 30, 1975, which provides for deleting questions from the examination taken for promotion to Captain in the New York City police force, and for recalculation of the petitioner’s test score in accordance therewith, unanimously reversed, on the law, without costs and without disbursements, the judgment vacated, and the petition dismissed. The protest to the specific questions deleted was not timely filed. (Barry v Department of Personnel, 49 AD2d 722.) Concur— Stevens, P. J., Markewich, Kupferman, Birns and Capozzoli, JJ.